       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 1 of 40




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael                        Court File No.:
 Shum, Katie Nelson, Tannen Maury,                    0:20-cv-01302 (WMW/DTS)
 Stephen Maturen, and The
 Communications Workers of America, on
 behalf of themselves and other similarly
 situated individuals,

               Plaintiffs,
        v.                                        PLAINTIFFS’ MEMORANDUM IN
                                                  OPPOSITION TO DEFENDANT
 City of Minneapolis; Minneapolis Chief           MINNEAPOLIS POLICE
 of Police Medaria Arradondo in his               LIEUTENANT ROBERT KROLL’S
 individual and official capacity;                MOTION TO DISMISS
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-10, in
 their individual and official capacities,

               Defendants.


                                   INTRODUCTION

       Defendant Lieutenant Robert Kroll has a long and notorious history of using his

position as a Minneapolis Police Lieutenant and president of the Police Officers’

Federation of Minneapolis to promote overly-aggressive law enforcement tactics, protect

officers who engage in misconduct, and obstruct policy reforms and training designed to

prevent the use of excessive force and other illegal law enforcement tactics against the

media and private citizens.     The City’s mayors and chiefs of police have publicly

                                              1
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 2 of 40




acknowledged Kroll’s role in usurping MPD leadership and establishing official and

unofficial MPD policies and practices, and in creating a toxic culture that is intractable so

long as he remains in control. These policies, practices, and culture created an environment

in which, time after time, whenever there is civil unrest in the City of Minneapolis, the

police officers called in to quell it overstep the bounds of the law and deliberately target

the media. The breathtaking scope and number of intentional attacks on journalists during

the Floyd protests speaks to how thoroughly entrenched this culture and practice has

become. This has to stop, and Defendant Kroll must bear responsibility for his central role

in causing these constitutional violations.

       Kroll asserts that Plaintiff’s claims should be dismissed because he did not

personally commit any of the unconstitutional acts alleged in the Second Amended

Complaint (SAC) and was not responsible for directly supervising the officers who did;

and because, despite his official position as a police Lieutenant and role as Federation

President in establishing police policy and culture, he was not acting under color of law

when he set policy for the Minneapolis Police Department (MPD) through official and

unofficial channels. Kroll further argues that Plaintiffs’ conspiracy count should be

dismissed because they did not sufficiently allege a “meeting of the minds” between the

defendants and that his unofficial policymaking constituted “protected speech” under the

First Amendment. Kroll’s arguments misconstrue Plaintiffs’ claims and seek to apply a

heightened pleading standard that is inappropriate on a Motion to Dismiss under Rule

12(b), and the Court should reject his Motion accordingly.



                                              2
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 3 of 40




                                FACTUAL BACKGROUND
I.     LAW ENFORCEMENT DELIBERATLEY TARGETED JOURNALISTS
       DURING THE GEORGE FLOYD PROTESTS.

       The facts surrounding the death of George Floyd are by now well known. On May

25, 2020, officers of the Minneapolis Police Department restrained Mr. Floyd by kneeling

on his neck and ultimately killing him. Bystanders recorded the incident and the video

quickly went viral. Hundreds and thousands of people were shocked by what they saw and

gathered to mourn and protest. Demonstrators condemned the use of excessive force

against racial minorities, and activists called for the MPD officers involved in Mr. Floyd’s

death to be held accountable.

       As tensions between protesters and law enforcement grew, the mayors of

Minneapolis and Saint Paul issued emergency curfew orders.            Governor Tim Walz

mobilized the entire Minnesota National Guard and issued his own curfew order. These

orders expressly exempted the media from the curfews so the public would remain

informed of the significant events that were unfolding.            Hundreds of reporters,

photographers, and videographers continued to cover the demonstrations and recorded the

use of force against demonstrators by law enforcement officers in the days the followed.

       But despite the curfew’s exemptions, the MPD and other law enforcement agencies

aggressively and intentionally targeted reporters. Even when journalists were clearly

identifiable, local and state police fired tear gas and other chemical irritants at them from

short range; fired rubber bullets, beanbag rounds and other “less lethal” projectiles at

videographers holding news cameras; and even handcuffed and arrested a CNN reporter in

the middle of a live broadcast. The SAC details many instances of this behavior, including:
                                             3
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 4 of 40




unlawful arrests (¶¶ 40-53); unjustified use of force, including the intentional targeting of

some journalists with “less-lethal” projectiles (¶¶ 54-83); use of chemical agents (¶¶ 84-

91); and intimidation and use of threatening gestures and language (¶¶ 92-95).

       Minnesota officials at the highest level have admitted that the targeted attacks

against reporters were wholly improper. Governor Walz personally apologized for the

arrest of the CNN newscaster and called it “unacceptable.” (SAC ¶¶ 24, 41.) The State

Patrol admitted the need “to prevent similar incidents from happening in the future.” (Id.

¶ 142.) MPD Chief Arradondo himself reiterated this message in an interview on June 10,

2020, stating that “Our media must be protected,” and committed to investigating “why

journalists were fired upon.” (Id.) As this Court has observed, “no civilized society would

condone [this conduct], even in an uncivilized time.” (Dkt. No. 35, at 9 n.5.)

II.    THE MPD HAS A HISTORY AND PRACTICE OF VIOLATING
       JOURNALISTS’ FIRST AMENDMENT RIGHTS.

       Although the MPD’s abuse of journalists in the protests following Mr. Floyd’s death

was publicly condemned by state and local officials, it was sadly not unusual. To the

contrary, the MPD has a long history of mistreating the media during periods of civil unrest.

Afterwards, the MPD has failed to discipline offending officers effectively and has made

no genuine commitment to improve. Whatever training the City may have offered in

response to these incidents has amounted to window-dressing at best. Although the City’s




                                             4
          CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 5 of 40




official policy purports to protect the rights of journalists, 1 that policy stands in stark

contrast to actual practice, as the repeated pattern of abuses against journalists illustrates.

          This sadly predictable pattern of hostility towards the media has been continuing for

decades: whenever there are widespread protests, the MPD cracks down on journalists as

part of its response.      In 2002, during riots after a University of Minnesota hockey

championship, MPD officers pushed a news photographer to the ground and kicked her in

the back. (SAC ¶ 144.) When another reporter tried to help, police pepper-sprayed that

reporter in the face. Two other photographers were also pepper-sprayed and beaten with

riot sticks while trying to document the event. (Id.) The officers who targeted these

individuals knew that they were journalists because they plainly displayed their credentials

and told police they were members of the press. (Id.) Kroll was the commanding officer

during the riots and bore direct responsibility for preventing the assaults on journalists.

(Id.) 2

          In 2008, during protests arising from the Republican National Convention, MPD

officers assaulted and injured a journalist and destroyed his video camera. (Id. ¶ 146.)

MPD officers knew he was a journalist because he displayed his credentials and identified

himself as a member of the media during the assault. (Id.) The journalist filed a federal




          1
       The formal policy states that, “MPD employees shall not unnecessarily obstruct
news media personnel from performing their duties at emergency scenes.” (SAC ¶ 157.)
          2
         Kroll by his own admission has extensive experience supervising MPD officers
during protests. (See SAC ¶ 144, n. 69 at 2:56 (“I have been in charge at many of these
riotous situations over the years . . . the U of M, etc.))

                                                5
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 6 of 40




civil rights lawsuit against the City of Minneapolis and the officers who injured him, which

settled for an undisclosed amount. (Id.)

       In 2012, an MPD officer shoved a television photographer to the ground, injuring

him and damaging his equipment. (Id. ¶ 147.) Earlier that same year, the same officer was

videotaped choking a peaceful protester, pepper-spraying other protesters, and arresting a

journalist without cause. (Id.) The police chief at the time, Tim Dolan, apologized to the

journalist, but the officer was not disciplined and the MPD failed to implement effective

training in response to these incidents. (Id.)

       In 2015, during protests after the MPD’s killing of Jamar Clark, an MPD officer

pepper-sprayed a WCCO reporter in the face, and other officers arrested credentialed

journalists. (Id. ¶ 149.) In the wake of widespread criticism, the City asked the DOJ to

prepare an after-action report reviewing the police response. (Id.) The DOJ released its

report, entitled “Maintaining First Amendment Rights and Public Safety in North

Minneapolis,” in 2017. (Id.) The report cited numerous departmental policy shortcomings,

including the need for training on “First Amendment Rights and protections.” (Id. ¶ 150.)

But despite longstanding notice of these repeated unconstitutional attacks on the media, the

MPD failed to effectively implement the DOJ’s recommended improvements. (Id. ¶¶149-

50, 174-75.) That failure culminated in 2020 in the widespread abuses detailed in the SAC.




                                                 6
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 7 of 40



III.   KROLL IS RESPONSIBLE FOR THE PATTERN AND PRACTICE OF
       UNCONSTITUTIONAL ATTACKS ON JOURNALISTS.

       Defendant Kroll is both a Lieutenant in the MPD and the president of the Police

Officers’ Federation of Minneapolis (the “Federation”). (Id. ¶ 184). In these capacities he

exercises a unique and extraordinary degree of influence over the policies and practices

implemented at the MPD and the culture of impunity within the Department.

       A.     Kroll’s Official Responsibilities Include Establishing and Enforcing
              MPD Policy.

       Kroll is a longtime veteran of the MPD, rising up through the ranks from Officer, to

Sergeant, to Lieutenant, despite at least 54 complaints and 11 lawsuits against him for

excessive force, off-duty assaults and other inappropriate behavior. (Id. ¶¶ 11, 230.) With

his repeated misconduct, and promotions despite that misconduct, Kroll has served as a

role model of impunity for others throughout his long tenure in the MPD. (Id. ¶ 230.)

       Moreover, because he has held, and continues to hold, the rank of Lieutenant,

Kroll’s words and actions have had far greater influence than those of ordinary line police

officers in establishing Department culture and practice. As an MPD Lieutenant, Kroll is

a Supervisor, and has the power to “assign cases, direct or evaluate the work of another

Police officer, [and] authorize arrests,” unlike line officers. (Aff. of Joseph A. Kelly in

Support of Kroll’s Mot. To Dismiss, Ex. 1, Dkt. No. 62-1, hereafter “Federation Contract”,

§ 16.01.) Furthermore, Kroll’s responsibilities as a lieutenant include “command[ing] and

supervis[ing] major areas of programs as defined by the Chief [and] enforc[ing]

compliance with departmental policies, procedures, and goals.” (Id., emphasis added.)

The policies he is charged with enforcing include the official MPD policies against


                                            7
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 8 of 40




obstructing the news media and against arresting and detaining individuals recording police

activity. (SAC ¶¶ 51, 157.)

       Since becoming president of the Federation in 2015, Kroll has been released from

regular policing duties and instead is assigned by the MPD to work full-time as Federation

president. (SAC ¶¶ 11, 185.) But Kroll is not paid for this work by the Federation or by

any private party. The MPD pays his salary and provides him with an office that is located

within its Human Resources Department. (Id.) He carries out the role of Federation

president as an MPD employee.

       Furthermore, Kroll’s position as Federation president has augmented his power to

influence and control MPD policy and practice. The MPD’s contract with the Federation

mandates that it must discuss any additions or changes to Department rules and regulations

with the Federation before it implements them. (Federation Contract, Art. 6.)

       Section 11.07 of the Contract establishes the Federation’s policymaking role. This

section first states that the City and the Federation “desire to be able to discuss the

resolution” of “disputes or concerns” about MPD policy, practice and custom. It then states

that the City and the Federation wish to enable discussion of these matters without any

claim that by engaging in such discussions the City has waived its “unabridged managerial

prerogatives.” Accordingly, it provides: “The Parties may freely discuss any such matters

[of inherent managerial policy] 3 and may reach an understanding regarding the extent to


       3
               Minn. Stat. § 179A.07, subd. 1, states: “Matters of inherent managerial
policy include, but are not limited to, such areas of discretion or policy as the functions and
programs of the employer, its overall budget, utilization of technology, the organizational
structure, selection of personnel, and direction and the number of personnel.”

                                              8
          CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 9 of 40




which the matter may be resolved and/or the manner of resolution,” without the City

waiving its right to assert that “the matter is one of inherent managerial policy not subject

to mandatory collective bargaining prior to implementation.” In other words, the Contract

is explicitly written to make possible Federation involvement in the development of MPD

policy.

          The Contract also calls out the Federation’s power to argue that issues viewed by

the MPD as matters of inherent managerial policy are instead “employment conditions”

subject to collective bargaining prior to implementation. (Federation Contract § 11.07).

These provisions effectively prevent the MPD from establishing new policies or procedures

targeted at addressing police brutality, racism, excessive force, abusive crowd control

tactics, the mistreatment of journalists, or discipline for such misconduct, without obtaining

Kroll’s input first.

          Thus, the Federation Contract creates a framework by which the Federation, and

particularly Kroll as its President, can and do influence MPD policy.

          B.     Kroll Exercises His Authority to Undermine Compliance and Suppress
                 Needed Reforms.

          Kroll leverages his position as president of the Federation to wield outsize influence

and control over MPD policy and practice. For instance, Kroll regularly blocked attempts

by former Police Chief Janeé Harteau to institute new rules targeted at increasing

accountability for police misconduct. (SAC ¶ 196.) When she attempted to institute a

policy requiring body cameras after 2017 police shooting, Kroll resisted, both behind the




                                                9
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 10 of 40




scenes as well as publicly. (Id. ¶¶ 196-99.) Kroll also successfully blocked changes to the

MPD’s “deadly force” policy, leaving instead the policy he preferred. (Id. ¶ 198.)

       Kroll is well known for this ability to essentially veto policy changes set by official

MPD leadership. Former Assistant Chief Kris Arneson said “Kroll instigates behind the

scenes all the time . . . I’ve seen him agree to reform efforts and then hack away at them

behind the scenes.” (Id. ¶ 197.) Mayor Jacob Frey has stated that Kroll and the Federation

are a “persistent barrier” to his reforms and preferred policies. (Id. 204.) Former Mayor

R.T. Rybak went further, calling Kroll “a cancer on this police department; on this city”

because of his outsize roll in stonewalling police reform. (Id. ¶ 200).

       In addition to blocking official policy reform, Kroll blatantly undermines

compliance with the existing policies established by MPD leadership. For example, in

2019, Mayor Frey banned “warrior-style” training for MPD officers in order to promote

“proper training on use of force and de-escalation.” (Id. ¶ 203.) In response, Kroll

announced that the Federation would pay for and offer the newly-banned warrior-style

training. (Id.) Kroll thus has wielded his considerable influence through both official and

unofficial channels to undermine the command structure and usurp the role of elected

officials. (Id. ¶¶ 202-204.) Former Chief Harteau has explained that Kroll and the

Federation “historically had more influence over police culture than any police chief ever

could.” (Id. ¶ 196.)




                                             10
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 11 of 40



       C.     Kroll Wielded His Power During the Floyd Protests to Promote Police
              Misconduct.

       Kroll used his official and unofficial authority over MPD policy and practice to

influence the behavior of MPD rank-and-file officers during the Floyd protests. On May

29, 2020, after numerous instances of egregious police action against journalists had

become public, Kroll emailed command staff—but not to warn officers against continued

constitutional violations. (Id. ¶ 189.) Instead, Kroll complained that police officers were

not free enough and that they were being “handcuffed” by efforts to reign in wrongful

police behavior. (Id.) In Kroll’s view, officers should be making more arrests, have more

access to mobile booking stations, and be wholly unrestricted in the use of tear gas and

rubber bullets. (Id.) The email included a dog-whistle for police brutality, stating that, “At

some point community engagement needs to end and law enforcement needs to take place.”

(Id.) Many of the worst attacks on journalists came in the days immediately following

Kroll’s message. (Id.)

       On June 2, 2020, following additional unconstitutional clashes with journalists,

Kroll released a statement praising officers and stating that no one else was “willing to

recognize and acknowledge the extreme bravery you have displayed throughout this riot.”

(Id. ¶ 191.) He then condemned the mayor’s and the governor’s reactions to the MPD’s

increasingly brutal tactics, calling their disapproval “despicable.” (Id. ¶ 191.)

       While he undermined the official command structure, Kroll openly touted his own

ability to influence police practices and even implied that he was the true leader of the

MPD. He stated that the Federation board would have, “a lot to say about failed leadership


                                             11
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 12 of 40




when the time is right. We’ve been formulating plans for that.” (Id. ¶ 191.) Decked in the

mantle of leadership, Kroll stated that he had been “closely monitoring” the protests and

explained that he was communicating with high-level state politicians and police leadership

nationwide. (Id. ¶ 192.) Specifically, he claimed he had presented a “detailed plan of

action” regarding deployments of National Guard troops to Senate Majority leader Paul

Gazelka. (Id. ¶ 191.)

       Throughout this period, Kroll influenced rank-and-file officers to target the media

by expressing his disdain for journalists and even suggesting the media was putting both

his and the officers’ personal safety at risk. (Id. ¶ 193.) This was not merely a matter of

Kroll voicing his personal political views, but of a government official causing the

constitutional violations against the media that occurred. Kroll demonstrated his hostility

towards journalists and the First Amendment by sending an officer to harass a reporter

seeking to interview Kroll during the protests. (Id. ¶ 232.) When a reporter from the

Washington Post knocked on his door seeking comment for a story, Kroll did not answer

the door. Instead, Kroll requested that police pull over the reporter, without probable cause,

after he had left Kroll’s house. (Id.) The officer told the reporter that Kroll had reported

him for “suspicious activity,” and that Kroll “doesn’t want any press.” (Id.)

       The City’s response to the egregious police misconduct that occurred during the

protests compellingly illustrates that Kroll was a significant driving force behind it. On

June 10, Chief Arradondo withdrew from contract negotiations with the Federation,

explaining that the Federation – through Kroll – had gone beyond traditional union

concerns such as “wages, bonuses or salaries” and instead had usurped the MPD’s own

                                             12
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 13 of 40




authority over policymaking on “significant matters that touch on things such as critical

incident protocol, use of force . . .” (Id. ¶ 206.) Chief Arradondo acknowledged that Kroll’s

policymaking role “diminishes [his] authority as chief . . .” (Id. ¶ 205.)

       Although the Mayor and Chief Arradondo have expressed frustration with Kroll’s

command and control over the MPD rank-and-file, the officers who follow Kroll’s polices

and leadership remain loyal. In a June 24 interview, MPD Sgt. Sherral Schmit said “the

Federation and Bob are the only ones that are providing” leadership to MPD officers. (Id.

¶ 211, emphasis added.)

                                       ARGUMENT
I.     STANDARD OF REVIEW

       The bar for pleading a viable complaint is not onerous. The Rules of Civil Procedure

require only that complaint contain a statement of jurisdiction, a demand for relief, and “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8.

       In reviewing a motion to dismiss a complaint for failure to state a claim, the Court

must assume that all of the facts alleged in the complaint are true and evaluate whether the

complaint “state[s] a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The facts alleged need not be detailed, but merely “enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. In making these determinations, the

Court should construe the complaint liberally in the light most favorable to the plaintiffs.

In re Pre-Filled Propane Tank Antitrust Litig., 860 F.3d 1059, 1070 (8th Cir. 2017).

                                             13
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 14 of 40




       Kroll recites this black letter standard (Kroll Mem. at 5-6), but largely ignores it and

repeatedly conflates the procedural pleading requirements under the Rule 8 with the

substantive “exacting scrutiny” applied to statutes challenged under the First Amendment.

(Kroll Mem. at 9.) As support for his newly concocted legal theory, Kroll cites McIntyre

v. Ohio Elections Comm'n, 514 U.S. 334, 347 (1995) (“When a law burdens core political

speech, we apply ‘exacting scrutiny,’ and we uphold the restriction only if it is narrowly

tailored to serve an overriding state interest.)

       But McIntyre is inapposite. McIntyre describes the applicable standard when a party

seeks to strike down a law as unconstitutional for burdening free speech. McIntyre has no

application to pleading standards, heightened or otherwise. At best, Kroll misunderstands

the law when he suggests that the Court should apply “exacting scrutiny” to Plaintiffs’

claims at this early procedural stage. Kroll is not asking the Court to strike down § 1983—

nor would such a request be appropriate on the pleadings.

       The Court should disregard Kroll’s claim that exacting scrutiny applies and review

the SAC for plausibility under Rule 8, construing the facts in the light most favorable to

Plaintiffs.

II.    KROLL DOES NOT CHALLENGE PLAINTIFFS’ OFFICIAL CAPACITY
       CLAIMS.

       Plaintiffs have brought § 1983 claims against Kroll in both his individual and

official capacities. Although Kroll makes almost no mention of the distinction between

these claims in his Motion to Dismiss, it is helpful to discuss their requirements separately.

Claims against persons in their official capacity, “generally represent only another way of


                                               14
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 15 of 40




pleading an action against an entity of which an officer is an agent.” Kentucky v. Graham,

473 U.S. 159, 165–66 (1985) (quoting Monell v. New York City Dept. of Social Services,

436 U.S. 658, 690, n. 55, 1978). Accordingly, as long as the government entity actually in

interest receives notice and an opportunity to respond, an official-capacity suit is treated as

a suit against that entity, and not against the official personally. Id. at 166.

       Although the City of Minneapolis received notice and an opportunity to respond,

the City did not file a motion to dismiss, either on its own behalf or on behalf of Kroll in

his official capacity. Nor has Kroll made any arguments challenging Plaintiffs’ official

capacity claims; he cites only to cases discussing individual-capacity liability. Plaintiffs’

claims against Kroll in his official capacity thus are not at issue in this Motion.

III.   PLAINTIFFS’ INDIVIDUAL CAPACITY CLAIMS AGAINST KROLL
       SATISFY THE RULE 8 PLEADING STANDARD.

       Kroll’s motion focuses on Plaintiffs’ § 1983 claims against him in his individual

capacity. Individual capacity claims under § 1983 “seek to impose personal liability upon

a government official for the actions he takes under color of state law.” Id. at 165 (citing

Scheuer v. Rhodes, 416 U.S. 232, 237–238 (1974)). To allege a § 1983 claim, a plaintiff

first must show that the defendant has violated his or her Constitutional rights. Adickes v.

S. H. Kress & Co., 398 U.S. 144, 150 (1970). Next the plaintiff must show that the

defendant deprived him of this constitutional right ‘under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory.’” Id. The SAC plausibly pleads

both elements, raising Plaintiffs’ right to relief “beyond a speculative level,” and thus has

more than satisfied the liberal pleading standards of Rule 8.


                                              15
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 16 of 40




       A.      Plaintiffs Have Pled That Kroll Violated Their Constitutional Rights. 4

       Kroll does not dispute that the abuses detailed in the SAC are constitutional

violations. He asserts instead that he cannot be liable under § 1983 because he did not

command the incident response during the protests or personally fire weapons at reporters

who had identified themselves as media. But Kroll misreads the law. While the defendant

must be personally culpable, direct involvement in the unconstitutional act is not required

to trigger § 1983 liability: “While the doctrine of respondeat superior does not apply to §

1983 cases, a supervisor may still be liable under § 1983 if either his direct action or his

‘failure to properly supervise and train the offending employee’ caused the constitutional

violation at issue.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (quoting Tlamka

v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001)).

       “ ‘Direct action’ in this context can include [a supervisor’s] implementation of an

official policy or tacit custom that resulted in the deprivation of the plaintiff’s constitutional

rights.” Washington v. Crane, No. 18-CV-1464 (DWF/TNL), 2019 WL 2147062, at *2

(D. Minn. Apr. 18, 2019), report and recommendation adopted, No. CV 18-1464

(DWF/TNL), 2019 WL 2142499 (D. Minn. May 16, 2019) (citing A.H. v. St. Louis County,

Missouri, 891 F.3d 721, 727-28 (8th Cir. 2018)).




       4
               Kroll claims that he has been included as a defendant in this case only
because Plaintiff Goyette wants to “harass” him and because Plaintiffs disagree with his
political views. Kroll also disparages Plaintiff CWA apparently for not expressing
sufficient solidarity with Kroll and the Federation. The Court should disregard these ad
hominem, red herring arguments and attacks.

                                               16
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 17 of 40




       Thus, “[e]ven if a supervisor is not involved in day-to-day operations, his personal

involvement may be found if he is involved in ‘creating, applying, or interpreting a policy’

that gives rise to unconstitutional conditions.” Id. (quoting Bonner v. Outlaw, 552 F.3d

673, 679 (8th Cir.2009)); see also Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir. 2003)

(holding that section 1983 liability “may be established when a supervisor’s ‘custom or

policy ... result[s] in deliberate indifference to constitutional rights’ ”) (quoting Rivas v.

Freeman, 940 F.2d 1491, 1495 (11th Cir. 1991)); Meade v. Grubbs, 841 F.2d 1512, 1528

(10th Cir. 1988) (stating § 1983 liability may be imposed on a supervisor who either

“established or utilized an unconstitutional policy or custom” or “breached a duty imposed

by state or local law which caused the constitutional violation”); Hernandez v. Keane, 341

F.3d 137, 145 (2d Cir. 2003) ( “The liability of a supervisor under § 1983 can be shown

[by] ... creation of a policy or custom that sanctioned conduct amounting to a constitutional

violation, or allowing such a policy or custom to continue.”); Maldonado-Denis v. Castillo-

Rodriguez (1st Cir. 1994) (holding a supervisor may incur section 1983 liability “by

formulating a policy, or engaging in a custom, that leads to [a constitutional violation]”);

Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 799 (9th Cir. 2018) (explaining § 1983

liability may attach where police commander “knowingly participated in creating and

maintaining a culture of impunity for officers’ use of unconstitutionally excessive force”).

       The SAC does not allege that Kroll directly assaulted or wrongfully arrested

journalists during the protests. The thrust of Plaintiffs’ claims is that Kroll personally and

intentionally worked to create MPD’s policies, practices, customs, and the culture of

impunity that resulted in the unconstitutional conduct identified in the SAC. Clearly the

                                             17
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 18 of 40




rank-and-file views Kroll as occupying a supervisory position even more significant than

that of a run-of-the-mill Lieutenant, as demonstrated by the widespread recognition of

Kroll’s influence over MPD custom and practice, as well as public statements that Kroll is

the true “leader” of the MPD. At minimum, Plaintiffs have plausibly pled that Kroll

occupied a supervisory role at the MPD and created, sanctioned, encouraged, and or

engaged in customs and practices that lead to the constitutional violations detailed in the

SAC.

       Kroll’s own history of promotions despite numerous excessive force complaints

helped entrench the culture and belief that officers could ignore the limited MPD policies

designed to protect the rights of reporters and other citizens without consequence. As a

Sergeant, and later as Lieutenant, it became Kroll’s duty not only to follow those policies,

but to enforce them. (Federation Contract § 16.01.) He was also charged with directly

supervising lower-ranking officers, authorizing arrests, and directing the work of MPD

rank and file. (Id.) But the pattern of police misconduct towards the media worsened

throughout his tenure as Lieutenant, Federation Board member, and Federation President,

culminating in the widespread misconduct during the Floyd protests.

       Kroll’s role in creating the policies and practices that resulted in the unconstitutional

conditions at issue here substantially expanded when he took the position of Federation

president. As outlined above and in the SAC in comprehensive detail, he has repeatedly

acted through both official and unofficial channels to shield misconduct and affirmatively

block reforms sought by MPD and City leadership to address the deep deficiencies in MPD

policies, training and discipline at the root of that misconduct. (See SAC ¶ 200, quoting

                                              18
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 19 of 40




former Mayor R.T. Rybak: “We’ve never had a person leading the Federation who is as

bombastic, who is as overtly racist, who is as likely to provide comfort to someone when

they do something wrong, who is a central to that toxic culture as Bob Kroll.”)

       Moreover, although Kroll was not physically present during Floyd protests, the SAC

explains how he promoted the constitutional violations and encouraged them to continue

by actively inserting himself into the MPD’s response to the ongoing civil unrest. Kroll

expressly opposed limitations on arrests and restrictions on the use of gas and less-lethal

munitions—tactics used repeatedly against the media. (SAC ¶ 189.) He undermined

attempts to reign in the misconduct by telling MPD staff members that its leaders were

“handcuffed” by “political power that despises us,” and described the heads of the City and

State as “despicable.” (Id. ¶¶ 189-191.) Kroll praised the officers who were attacking the

media and non-violent protesters and lauded their “extreme bravery.” (Id. ¶ 191.) Kroll’s

claim that he was uninvolved is further undermined by his claims that he was “closely

monitoring” the events and provided a “detailed plan of action” to a state senator. (Id. at

192). Plaintiffs’ detailed allegations about Kroll’s role in encouraging constitutional

violations during the Floyd protests, and his role in developing and encouraging the

policies, customs, and practices described in the SAC, plausibly plead that Kroll has

violated Plaintiffs’ constitutional rights.

       B.     Plaintiffs Have Plausibly Pled That Kroll Acted Under Color of Law.

       The essential question in determining whether an official’s actions were under color

of law is whether “the defendant ‘exercised power possessed by virtue of state law and

made possible only because the wrongdoer is clothed with the authority of state law.”

                                              19
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 20 of 40




Mahaffy v. Kroll, No. 08-CV-4992 JMR/SRN, 2010 WL 3385222, at *5 (D. Minn. Aug.

24, 2010) (quoting Roe v. Humke, 128 F.3d 1213, 1215 (8th Cir.1997)). That analysis

depends on whether there is “a sufficient nexus” between the official's public position and

the official's harmful conduct. See Ramirez-Peyro v. Holder, 574 F.3d 893, 900 (8th Cir.

2009). This analysis is “necessarily fact intensive” and in cases involving police, includes

inquiries into the relationship of the conduct to the performance of the officer’s official

duties. Id. at 901.

       Although relevant, proof that a police officer was discharging his official duties or

wearing a uniform at the time of the misconduct is not necessary to establish that he was

acting under color of law. See Mahaffy, 2010 WL 3385222, at *5. Mahaffy involved an

incident in which Kroll and another off-duty officer attacked a man who had accidentally

bumped into their vehicle, repeatedly kicking him in the head while he lay handcuffed on

the sidewalk. In denying Kroll’s motion for summary judgment against the victim’s

complaint, the court reasoned, “Defendants argue Kroll and Krueger, off-duty and out of

uniform, were not acting under color of state law. But the fact that an officer is off-duty or

out of uniform is not controlling. The question is more nuanced.” Id. (citation omitted).

Thus, the complaint need only allege a sufficient nexus between the officer’s conduct and

his position, and not that he was an active duty police officer, to plausibly plead he was

acting under color of state law.

              1.      Kroll Acted Under Color of Law as an MPD Employee.

       As discussed herein, the culture that created the unconstitutional conditions at issue

here was established long before the Floyd protests. As a Sergeant and Lieutenant with

                                             20
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 21 of 40




responsibility to supervise the rank-and-file and enforce MPD policy, Kroll played a central

role in establishing and promoting that culture. Kroll’s brief does not even address his

participation in establishing unconstitutional practices over the many years he actively

served in the field.

       Instead, Kroll contends that that his conduct as Federation president is not done

under color of state law, but rather as “a private party.” (Kroll Mem. 11-13.) This argument

lacks merit. Although Kroll was relieved of his official policing duties when he became

president of the Federation, he remains, first and foremost, an MPD employee. The MPD

pays his salary and provides him with an office. Moreover, the Federation Contract

expressly provides that he is “assigned to the Human Resources Unit of [MPD’s]

Administrative Services Division” and “shall continue as [an employee] of the Department

with all the rights, benefits, and obligations relating thereto.”      (Federation Contract

§ 25.03(g)(1)). That Kroll’s job titles have changed is of no consequence. His service as

Federation President is a duty performed by him within the scope of his employment by

the City of Minneapolis and as a state actor under the color of law.

              2.       A Sufficient Nexus Between Kroll’s Position and the Harmful
                       Conduct is Alleged.

       Further, even if the Court considered Kroll’s Federation Presidency an “off duty”

role, a sufficient nexus exists between Kroll’s Federation position and the harmful conduct

alleged for his Federation work establishing MPD policy, custom and practice to be

considered action under color of state law.




                                              21
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 22 of 40




       Kroll cites Magee v. Trustees of Hamline University for the proposition that no

nexus exists between his position as Federation president and the violations alleged.

Magee v. Trustees of the Hamline Univ., Minn., 957 F. Supp. 2d 1047, 1055 (D. Minn.

2013), aff’d Magee v. Trustees of Hamline Univ., Minn., 747 F.3d 532 (8th Cir. 2014).

Magee involved a police officer and president of the St. Paul Police Union, who wrote an

editorial criticizing a law professor and organized a boycott of the university where she

worked. The university terminated her employment, and she brought claims against the

officer, the university and others under § 1983. The court dismissed her claims against the

officer on grounds that she could not show he had acted under color of law. Applying the

nexus test outlined in Ramirez–Peyro, the court found that his actions were much more like

those of a private citizen, and less like actions of a police officer. Id. at 1056.

       The Ramirez-Peyro test is important, because merely holding the job of police

officer does not transform every action one takes into state action. See id. (“Mere

employment by a state or municipality does not automatically mean that a defendant's

actions are taken under the color of state law.”) (quoting Ottman v. City of Independence,

Mo., 341 F.3d 751, 762 (8th Cir.2003)). Instead, the nexus test functions more like the

proverbial “duck test.”     See, e.g., Russell v. Burlington Ins. Co., No. CIV. 09-431

RHK/JJK, 2009 WL 2901205, at *4 (D. Minn. Sept. 3, 2009) (“It has sometimes been noted

that ‘if it walks like a duck, quacks like a duck and looks like a duck, it has got to be a

duck.’”) (citations omitted.) The more an officer’s actions look like policing, the more

likely they are to be found under color of law; the more they look like those of a private

citizen, the less likely they are to be found under color of law.

                                              22
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 23 of 40




       In Magee, the Court found that the officer’s actions were like those of a private

citizen. See Magee at 1056 (“Magee has not pleaded facts indicating that Titus responded

to her editorial in his role as a police officer, rather than as a private citizen.”). Publishing

an op-ed, even if it stated he was a police officer, is a civilian action that is available to

anyone, and not a restricted avenue that he could access only by dint of his position.

Similarly, organizing a boycott is a time-honored means of civil protest that is not limited

to the police.

       Magee contrasts with Rossignol v. Voorhaar, where the Fourth Circuit reached the

opposite conclusion. 316 F.3d 516, 524 (4th Cir. 2003). In Rossignol, the plaintiff asserted

§ 1983 claims against a sheriff who directed his off-duty deputies to purchase all the copies

of plaintiff’s newspaper, which was critical of the sheriff, on election day. Id. at 519–21.

The Fourth Circuit found that the sheriff’s actions arose out of public, not personal,

circumstances: “Where the sole intention of a public official is to suppress speech critical

of his conduct of official duties or fitness for public office, his actions are more fairly

attributable to the state.” Id. at 524. The court further explained that, “[T]he nexus between

defendants’ actions and the state arose from more than just defendants’ desire to still

criticism of their public performance. Their status as sheriff's deputies enabled them to

execute their scheme in a manner that private citizens never could have.” Id. at 526.

       In this case the calculus is clear, since Kroll’s actions were wholly in the realm of

policing. In Magee, the defendant was communicating with and appealing to the public

regarding matters unrelated to the police department. Here, Kroll was communicating with

the MPD rank-and-file.        He was providing them with instruction, direction, and

                                               23
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 24 of 40




encouragement. His work establishing policy and custom at the MPD occurred behind

closed doors. If a private citizen believed that the police should crack down harder on

journalists or use more aggressive tactics against protesters, that person could write a letter

to the editor or bring a sign to a counter-protest. Kroll, on the other hand, used his power

and authority as both a Lieutenant and the Federation’s president directly to set policy for

rank-and-file MPD. He did not organize officers in an off-duty civil boycott or a letter

writing campaign; he used his status in the Federation to obstruct reforms and set policies

impacting the very nature and priorities of their policing. Arrests, tear gas and rubber

bullets: access to these tools is limited to the police and encouraging their use through

direct communications with MPD officers and staff is inherently related to policing. Each

of Kroll’s actions and their consequences involved the essential nature of police work.

Viewed in the light most favorable to Plaintiffs, the SAC plainly alleges a “sufficient

nexus” to Kroll’s position as an MPD employee.

              3.     Kroll’s Unofficial Acts Fall Under the Color of Law.

       Kroll contends that he cannot be liable because, as Federation president, he had no

formal policy-making role in the MPD. But the terms of the Federation Contract, as

discussed above, expressly empowered him to affect MPD policy.                In addition, he

expanded his influence significantly by working behind the scenes to obstruct reform,

circumvent his superiors, and unofficially lead the rank-and-file. (See SAC ¶¶ 196-205.)

To choose just one example from the many alleged, Kroll successfully blocked the MPD’s

attempts to amend its “deadly force” policy in 2017. (Id. ¶ 198.) His influence is so

pervasive and controlling that Mayor Frey has said it may be necessary to abolish the

                                              24
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 25 of 40




Federation in order to implement the policies developed by the MPD command structure.

(Id. ¶ 202.) Plaintiffs have more than met the liberal standard set by Rule 8 with respect to

these claims, and the law clearly allows § 1983 actions based on the kinds of unofficial

actions alleged in the SAC.

       It is black letter law that § 1983 redresses both official policy and unofficial acts by

state actors. See Neighborhood Enterprises, Inc. v. City of St. Louis, 540 F.3d 882, 886 n.6

(8th Cir. 2008) (“If . . . the statute was designed to embrace only action which the State in

fact authorized, the words ‘under color of any law’ were hardly apt words to express the

idea.”) (quoting Screws v. United States, 325 U.S. 91, 111 (1945)). “An officer who abuses

official authority to further his private interests is still acting under color of law.”

McDonough v. Toles, No. 19-CV-2238 (PJS/TNL), 2020 WL 4481961, at *5 (D. Minn.

Aug. 4, 2020) (collecting authorities).

       Further, as discussed above, § 1983 liability may attach if a supervisor’s “direct

action . . . caused the constitutional violation at issue.” Jackson v. Nixon, 747 F.3d 537,

543 (8th Cir. 2014) (quoting Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001)). And

“direct action” referenced in Jackson “can include [a supervisor’s] implementation of an

official policy or tacit custom that resulted in the deprivation of the plaintiff’s constitutional

rights.” Washington v. Crane, No. 18-CV-1464 (DWF/TNL), 2019 WL 2147062, at *2

(D. Minn. Apr. 18, 2019), report and recommendation adopted, No. CV 18-1464

(DWF/TNL), 2019 WL 2142499 (D. Minn. May 16, 2019) (citing A.H. v. St. Louis County,

Missouri, 891 F.3d 721, 727-28 (8th Cir. 2018)).



                                               25
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 26 of 40




       This principle specifically applies to unofficial police department customs and

practices established by police unions like the Federation. See, e.g., Shields v. City of

Chicago, No. 17 C 6689, 2018 WL 1138553, at *3-4 (N.D. Ill. Mar. 2, 2018) (denying

motion to dismiss on where union agreements allegedly prevented investigations and

discipline and enabled a “code of silence” around police misconduct).

       Kroll cites City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988), for the

proposition that he cannot be liable under § 1983 because he does not have “final

policymaking authority.” In doing so, Kroll misconstrues the central issue in Praprotnik.

Praprotnik addressed the standards for determining whether an official’s isolated decision

can expose municipalities to § 1983 liability. Id. It does not in any way address the

standards for liability in individual capacity cases against state actors. See, e.g., Dugas v.

Jefferson Cty., 931 F. Supp. 1315, 1316 (E.D. Tex. 1996), aff'd Dugas v. Jefferson Cty.,

Texas, 127 F.3d 33 (5th Cir. 1997) (“Praprotnik deals with the question of whether a non-

policymaking official’s acts which are not pursuant to a policy may be attributable to the

municipality for § 1983 purposes. There can be no logical extension from this premise to

the issue of whether the acts of a nonpolicy-making official which are pursuant to an

unconstitutional policy may serve as the basis for § 1983 liability against the individual.

The Praprotnik case is simply not on point.”) (emphasis in the original).

       Furthermore, as Praprotnik itself explained, the “final policymaking authority”

standard applies only to isolated decisions, such as hiring and firing decisions involving a

single employee. 485 U.S. at 123 (discussing the requirements for municipal liability based

on “a decision on a single occasion”). Praprotnik did not alter the well-established

                                             26
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 27 of 40




principle that a municipality may be liable under § 1983 based on “a widespread practice

that, although not authorized by written law or express municipal policy, is ‘so permanent

and well settled as to constitute a custom or usage with the force of law.’” Id. at 127

(quoting Adickes, 398 U.S. at 167–68.)        Here, Plaintiffs’ claims are based on their

allegations that Kroll not only obstructed necessary policy reforms, but also contributed to

widespread practice and custom in his supervisory role as both Lieutenant and as

Federation President. The City has not challenged these allegations, and Kroll may not use

Praprotnik to do so.

              4.       Kroll Would be Liable Even as a Private Actor.

       For all the reasons set forth herein, Kroll was a state actor under color of law, and

his claims to have acted as a mere “private party” lack merit. But regardless of his status

as a public or private actor, he would be liable for the conduct alleged in the SAC because

that conduct was knowingly and pervasively entangled with the MPD.

       A private actor may be liable under § 1983 when he is a “willful participant in joint

activity with the State or its agents,” Adickes, 398 U.S. at 151, or when there is ‘pervasive

entwinement’ between the private actor and the state, Brentwood Acad. v. Tennessee

Secondary Sch. Athletic Ass’n, 531 U.S. 288, 291 (2001). For this rule to apply, there must

be a “close nexus” between the state and the private actor, and between the state and the

constitutional deprivation. Wickersham v. City of Columbia, 481 F.3d 591, 597 (8th Cir.

2007). A nexus sufficient to bring the conduct under color law exists when the private

party “has acted together with or has obtained significant aid from state officials” in



                                             27
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 28 of 40




furtherance of the challenged action. Id. at 597-98 (quoting Lugar v. Edmondson Oil Co.,

457 U.S. 922, 935-37 (1982)).

       The Wickersham case is illustrative. There, the court found that a private

organization had set unconstitutional law enforcement rules and priorities, which the police

had willingly carried out. Finding that the police had not merely acquiesced in the private

organization’s policies but played a direct role in adopting and enforcing them, the court

found a critical nexus between the challenged conduct and the exercise of state authority.

Wickersham, 481 F.3d at 598.

       Kroll makes much of the argument that he acted for the Federation, and that police

unions are private entities. But the fact that the Federation is a police union is no bar to

liability. See, e.g., Dossett v. First State Bank, 399 F.3d 940, 950 (8th Cir. 2005) (“[W]hen

a private entity such as a union acts in concert with a public agency to deprive people of

their federal constitutional rights, it is liable under section 1983 along with the agency.”

(quoting Hudson v. Chicago Teachers Union Local No. 1, 743 F.2d 1187, 1191 (7th Cir.

1984)); see also Hughes v. Patrolmen’s Benev. Ass’n of City of New York, Inc., 850 F.2d

876, 880 (2d Cir. 1988) (affirming trial court’s denial of motion to dismiss police union

and union officials because they engaged in joint activity with police department).

       Here, Plaintiffs do not allege that Kroll acted alone in establishing the unwritten

policies and practices that culminated in the attacks on journalists covering the Floyd

protests. Had rank-and-file police officers not acted in concert with him, the practices he

promoted—the use of excessive force, the illegal arrests, and the targeting of journalists—

would have had no impact. The police did not merely acquiesce in those practices; they

                                             28
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 29 of 40




looked to him for leadership and played a direct role in executing them. Kroll’s conduct

was inextricably entangled with the MPD because—private actor or not—he set the

unwritten policies that the MPD enforced. Such entanglement alone is sufficient to bring

his conduct under color of law and make him liable under § 1983.

IV.    PLAINTIFFS’ CONSPIRACY CLAIMS SATISFY THE RULE 8
       PLEADING STANDARD.

       Kroll argues that the conspiracy claim against him should be dismissed because

Plaintiffs’ have not sufficiently alleged a “meeting of the minds.” In addition, the City has

filed a “Response” to Kroll’s motion that, instead of responding to his arguments,

affirmatively requests dismissal of Plaintiffs’ conspiracy claim against the City. The Court

should disregard the City’s response in its entirety as improper and should reject Kroll’s

motion because it seeks to impose a heightened pleading standard that does not apply.

       A.     The City’s Response is Improper and Should Be Disregarded.

       On July 30, 2020, Magistrate Judge Schultz ordered all Defendants to respond to

the SAC by September 14, 2020. (Dkt. No. 52.) The City chose not to file a motion to

dismiss on any grounds, despite having ample time. Instead, on September 14, the City

filed its Answer to the SAC. (Dkt. No. 66.) The City requested an opportunity to “respond”

to the State’s and Kroll’s Motions to Dismiss, and Plaintiffs stipulated that it could do so.

(Dkt. No. 69.)

       The City filed its nominal “Response” to Kroll’s Motion on October 16, 2020. (Dkt.

No. 73.) But instead of simply responding to the other Defendants’ motions, the City

improperly attempts to bring a partial motion to dismiss on its own account. This motion


                                             29
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 30 of 40




not only violates the Court’s scheduling Order and the parties’ stipulation, it violates the

Rules. See, e.g., D. Minn. L.R. 7.1 (c)(1) (a moving party must file both a memorandum

of law and a document defining the “motion” it is bringing).

       “Courts have a legitimate interest in the enforcement of scheduling deadlines, both

to manage a pending case and to retain the credibility of these deadlines in future cases.”

Frazier v. Bickford, No. 14-CV-3843 (WMW/TNL), 2016 WL 10952821, at *2 (D. Minn.

Mar. 31, 2016) (quoting United States v. Trobee, 551 F.3d 835, 838 (8th Cir. 2009)).

Indeed, a court cannot function if parties are allowed to disregard scheduling orders at will,

and an improper and untimely motion “may be subject to dismissal on procedural grounds

alone.” Id. (quoting Elkharwily v. Mayo Holding Co., No. 12-CV-3062, 2014 WL 3573674,

at *1 n.2 (D. Minn. July 21, 2014)).

       The City may regret its decision to Answer the SAC without bringing a dismissal

motion, but it may not revisit that decision now. It may not disregard the Court’s

scheduling Order and it may not ignore the Rules. The City’s so-called “Response” is

improper and should be rejected in its entirety.

       B.     The Alleged Facts Establish a Conspiracy.

       “[B]oth state officials and private actors may be liable under § 1983 for conspiring

to retaliate against protected speech, if the evidence shows the requisite agreement to

violate or disregard the law.” Dosset, 399 F.3d at 951. To assert a § 1983 conspiracy

claim, plaintiffs must allege that: 1) they were deprived of a constitutional right; 2) the

defendant conspired with others to deprive them of that right; 3) at least one co-conspirator



                                             30
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 31 of 40




engaged in an overt act in furtherance of the conspiracy; and 4) the overt act injured the

plaintiff. See Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999).

       Kroll does not dispute that the SAC alleges constitutional violations, identifies a

litany of co-conspirators including the unidentified police officers who engaged in overt

unconstitutional acts in furtherance of the conspiracy, or that these acts injured Plaintiffs.

Instead, Kroll’s (and the City’s) opposition is focused on the second element: whether

Plaintiffs plausibly alleged that Kroll conspired with others to deprive Plaintiffs of their

constitutional rights. Kroll specifically challenges whether the SAC alleges a meeting of

the minds. 5

               1.    Plaintiffs Have Pled a Meeting of the Minds.

       To establish a conspiracy, a plaintiff must allege that the private party willingly

participated “in joint activity with the State or its agents.” Magee, 957 F. Supp. 2d at 1075

(quoting Murray v. Wal–Mart, Inc., 874 F.2d 555, 558–59 (8th Cir.1989)). To meet this

requirement there must be “a mutual understanding, or a meeting of the minds, between

the private party and the state actor.” Id. (quoting Miller v. Compton, 122 F.3d 1094, 1098

(8th Cir.1997)).

       Kroll suggests that direct evidence of an agreement is required to sustain a

conspiracy claim. But direct evidence of an explicit agreement between co-conspirators is



       5
         Kroll also appears to argue that because Governor Walz expressed views that he
deems similar to his own, and Plaintiffs did not name Governor Walz as a co-defendant,
they may not name Kroll. This argument is specious. A conspirator’s liability is not
dependent on whether a plaintiff has named as a defendant everyone who might have a
similar viewpoint.

                                             31
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 32 of 40




not required to meet this element. Courts acknowledge that “direct evidence of an

agreement is rare, particularly at the pleading stage.” In re Cattle Antitrust Litig., No. CV

19-1129 (JRT/HB), 2020 WL 5884676, at *4 (D. Minn. Sept. 29, 2020) (citing ES Dev.,

Inc. v. RWM Enters., Inc., 939 F.2d 547, 553–54 (8th Cir. 1991) (“[I]t is axiomatic that the

typical conspiracy is rarely evidenced by explicit agreements, but must almost always be

proved by inferences that may be drawn from the behavior of the alleged conspirators.”).

Instead, a meeting of the minds can be inferred from circumstantial evidence. See, e.g,

Adickes, 398 U.S. at 157 (court may infer conspiracy from sequence of events); LeBlanc-

Sternberg v. Fletcher, 67 F.3d 412, 427 (2d Cir. 1995) (court may infer conspiracy from a

tacit understanding). A § 1983 conspiracy may be demonstrated when conspirators “lend

aid or encouragement to the wrongdoer, or ratify and adopt his acts done for their benefit.”

Hampton v. Hanrahan, 600 F.2d 600, 627 (7th Cir. 1979), partially reversed on unrelated

grounds, 446 U.S. 754 (1980). Here, a conspiracy may be inferred from the course of

conduct of Kroll and the officers on the scene.

       The SAC is replete with allegations establishing that Kroll exercised undue

influence at the MPD. Kroll points to Magee for the proposition that mere allegations of

influence are insufficient to establish a conspiracy, but Magee is not analogous. See 957

F. Supp. 2d at 1057 (granting motion to dismiss where plaintiff had not alleged whether or

how the officer in question had actually used his influence). If the SAC had only alleged

that Kroll was powerful and then listed subsequent harms, that reasoning might apply.

Unlike Magee, however, Plaintiffs have identified specific facts showing that Kroll turned

his influence into police action.

                                             32
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 33 of 40




       First, Kroll used his office to oppose essential reforms and usurp MPD leadership.

For example, he offered warrior-style training to MPD officers after the Mayor had banned

it. (SAC ¶ 203.) Such training encourages aggressive police tactics like the assaults at

issue here. Second, Kroll inculcated a culture of impunity by routinely supporting officers

who engaged in misconduct. (Id. ¶ 200.) Third, throughout the protests he assumed the

role of leader of the MPD rank and file. (SAC ¶¶ 189-192.) Fourth, the officers themselves

have acknowledged that they saw him as their “only” leader. (SAC ¶ 211.) Fifth, Kroll

openly encouraged the increased use of less-lethal munitions, chemical irritants, and arrests

as tactics during the protests. (SAC ¶ 189.) 6 Sixth, Kroll openly vilified the media and

told officers the media was threatening their safety. (SAC ¶ 193.) Seventh, MPD officers

instigated the numerous attacks against journalists detailed in the SAC. (SAC ¶¶ 40-95.)

Eighth, Kroll voiced his approval of the officers’ conduct in the wake of these attacks, as

well as his disgust for City and State leaders who spoke out against officers’ conduct. (SAC

¶ 191.) Ninth, Kroll directly ordered a police officer to detain and harass a reporter who

had attempted to speak to him. (SAC ¶ 232.)

       This course of conduct establishes far more than mere “influence” or an

“opportunity to conspire.” Magee, 957 F. Supp. 2d at 1058. Furthermore, because Kroll’s

praise and encouragement of prior acts are themselves indicative of conspiracy, the fact

that his communications both followed and preceded police violence is no defense.


       6
          Although Kroll disagrees with Plaintiffs’ characterization of his communications
during with the MPD, Kroll Mem. at 19-20, for purposes of this Motion the Court must
take the allegations in the SAC as true and view the facts in the light most favorable to
Plaintiffs.

                                             33
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 34 of 40




Hampton, 600 F.2d at 627 (ratification and adoption of prior acts can constitute conspiracy

under § 1983).

       Kroll analogizes this case to Young v. Harrison, but that analogy is nonsensical. See

284 F.3d 863, 870 (8th Cir. 2002). In that case, a hotel security guard was alleged to have

“conspired” with the police by calling them when he could not evict unruly tenants. The

Eighth Circuit confirmed a grant of summary judgment, finding that the act of calling the

police is not the same as conspiring with them to violate the Constitution. See id. However,

Kroll did not simply call the police or urge the officers to carry out their official duties.

Instead, he actively worked to undermine official polices designed to promote compliance

and encouraged officers to engage in the aggressive tactics at issue in this case. The facts

are in no way similar. Furthermore, it is significant that Young involved a grant of summary

judgment. The Rule 8 pleading standard applicable here did not apply there, and it is telling

that the complaint in Young survived until after a full record was developed.

       Taken in its entirety, and drawing all inferences favorable to Plaintiffs, the SAC

plausibly alleges a meeting of the minds between Kroll and MPD officers. The Court

should reject Kroll’s Motion to dismiss this claim.

              2.     A Meeting of the Minds with MPD Leadership is Not Required.

       As previously noted, the City’s Response to Kroll’s Motion is improper and the

Court should disregard it. To ensure all issues are addressed, however, Plaintiffs respond

to the City’s additional arguments here.

       The City argues that because Kroll was openly hostile towards MPD leadership he

could not have conspired with the MPD.            While the SAC points to the significant

                                             34
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 35 of 40




antagonism between Kroll and MPD leadership—both mayors and MPD chiefs—his

relationship with them has no bearing on whether he conspired with the City’s agents. 7

       As the Supreme Court has reaffirmed in numerous cases, a § 1983 conspiracy must

involve concerted action with state agents. See, e.g., United States v. Price, 383 U.S., 787,

794, (1966); Adickes, 398 U.S. at 158, Lugar, 457 U.S. at 941). There is no requirement

that the conspiracy involve formal leadership, or the state’s designee, or any other

particular state actor. Indeed, what would it mean to say that an official was officially

authorized to enter into a conspiracy?

       The City cites Magee, and notes that in that case, the court held allegations that a

police officer had a close relationship with the chief were insufficient to demonstrate a

meeting of the minds. Magee, 957 F. Supp. 2d at 1058. This holding merely underscored

that good relations with leadership, without more, are insufficient to establish a conspiracy.

It does not stand for the proposition that a conspiracy must involve some sort of agreement

with department leaders.

       The law is clear that plaintiff need only allege a conspiracy with an “agent of the

state.” Adickes, 398 U.S. at 158. Each of the ten John Doe Defendants is an agent of the

City. Kroll’s participation in a conspiracy with these agents is sufficient to state a claim.




       7
         Nor, as the City suggests, does Kroll’s influence at the state level with Gazelka
and others indicate a lack of influence over the MPD rank-and-file. The two audiences are
not at odds with each other.

                                             35
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 36 of 40




VI.    KROLL’S FIRST AMENDMENT DEFENSE SHOULD BE REJECTED.

       In addition to challenging the sufficiency of the allegations, Kroll attempts to recast

himself as the victim of an attempt to use § 1983 “as a sword to slaughter the First

Amendment.”       Taken at face value, Kroll’s arguments make a farce of the First

Amendment.       Kroll has not identified a single case that stands for the outlandish

proposition that a state actor can invoke the First Amendment as a defense against a claim

that he has violated § 1983. Furthermore, Kroll’s bizarre First Amendment defense fails

for lack of an alleged wrongdoer. It is unclear whether he believes that Plaintiffs violated

his First Amendment rights by bringing their complaint, that the Court will violate his

rights if it denies his motion, or that the statute itself will violate his rights if it is applied

to his conduct. Under any conception of this defense, however, it is entirely meritless.

       A.      Plaintiffs Are Not Subject to the First Amendment.

       Kroll’s First Amendment defense fails, in the first instance, because Plaintiffs are

not state actors or otherwise acting under color of law. The First Amendment protects the

press from government inhibition, not the other way around. See, e.g. New York Times Co.

v. Sullivan, 376 U.S. 254, 269 (1964) (noting that the First Amendment is a “constitutional

safeguard” designed to maintain “the opportunity for free political discussion to the end

that government may be responsive to the will of the people and that changes may be

obtained by lawful means”). Plaintiffs cannot be held to have restricted Kroll’s speech

because they are private citizens, and because the filing of a class action lawsuit by private

citizens is not a government act.



                                                36
       CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 37 of 40



       B.      Speech Allegations Are Not Grounds for Dismissal.

       Kroll might be arguing that the Court will chill his right to free speech if it denies

his motion and permits Plaintiffs’ claims to proceed. He appears to suggest that even

considering his statements as relevant to Plaintiffs’ claims would somehow impermissibly

chill the entire class of unions and political speech in general. He is not arguing that the

pleadings are insufficient to establish liability, but that his words may not be considered by

the Court, and that to allow the complaint to stand is an affront to his constitutional rights.

This argument would logically extend to all civil complaints that quote another party’s

statements. Kroll cites no case, rule or statute for the absurd proposition that a Court must

limit a party’s pleadings to allegations that do not include speech. There is simply no

precedent for striking a pleading merely because it cites a defendant’s words.

       C.      Section 1983 Has Not Infringed on Kroll’s First Amendment Rights.

       The most generous reading of Kroll’s defense is that the statute itself violates his

First Amendment Rights. Since Kroll does not challenge the text of § 1983 or demand that

it be invalidated, he could only be challenging the statute as applied to his statements that

are cited in the SAC.

       At best, any such challenge would be premature at this stage in the case. Section

1983 has not been applied to him—at least not yet. Kroll must be enjoined or ordered to

pay damages before he can claim that he suffered an injury under the statute in retaliation

for his speech. Of course, Kroll will not be enjoined or ordered to pay damages unless the

Court first finds there is sufficient evidence for a jury to conclude that he violated Plaintiffs’

First Amendment Rights. Any such finding should be based on a complete record. At this


                                               37
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 38 of 40




early stage, the standard of review requires the allegations to be construed liberally and in

the light most favorable to Plaintiffs. See Pre-Filled Propane, 860 F.3d at 1070. Kroll’s

backhanded attempt to dispute their evidentiary weight by way of the First Amendment is

not grounds for dismissal under Rule 12.

         Furthermore, as the SAC alleges and the record will show, Plaintiffs’ claims are

based on Kroll’s actions—not his speech. His words are quoted as evidence of his status

as a de facto policymaker and leader, 8 his motives and intentions, his actions in blocking

policy reforms and establishing the unconstitutional practices at issue, and the impact of

his words on the conduct of the officers who participated in the attacks on journalists during

the Floyd protests. Kroll cannot simultaneously complain, on the one hand, that Plaintiffs

have failed to adequately plead facts showing he ordered the unconstitutional conduct and

then argue, on the other, that Plaintiffs are prohibited from pointing to the statements he

made promoting and ratifying that misconduct as evidence that there was a meeting of the

minds.

         Kroll’s First Amendment defense is predicated on a misreading of Plaintiffs’ claims.

Plaintiffs cite Kroll’s communications as evidence of both his long history of actions in

creating the toxic culture that lead to the misconduct at issue, and his complicity in it, but

Plaintiffs do not challenge the communications themselves. The First Amendment is not



         8
         The SAC expressly cites Kroll’s June 2 communication to MPD officers on the
grounds that it “underscores his role as de facto policymaker and Kroll’s failure to
supervise with respect to the particular First and Fourth Amendment issues described in
this Complaint.” (SAC ¶ 190) (emphasis added); see also (SAC ¶ 192) (“ Kroll’s statement
flags both his outsized supervisory role and his failure to supervise.”).

                                              38
      CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 39 of 40




a shield that wrongdoers can hide behind to justify their unconstitutional acts, and Kroll’s

unusual defense should be rejected accordingly.

                                     CONCLUSION

       For the above-stated reasons, Plaintiffs respectfully request that the Court deny

Defendant Kroll’s Motion to Dismiss.



Dated: October 29, 2020                     /s/ Kevin C. Riach
                                            Kevin C. Riach (#0389277)
                                            Dulce J. Foster (#0285419)
                                            Pari I. McGarraugh (#0395524)
                                            Jacob P. Harris (#0399255)
                                            Mary Fee (#0399936)
                                            FREDRIKSON & BYRON, P.A.
                                            200 South Sixth Street, Suite 4000
                                            Minneapolis, MN 55402-1425
                                            (612) 492-7000
                                            kriach@fredlaw.com
                                            dfoster@fredlaw.com
                                            pmcgarraugh@fredlaw.com
                                            jharris@fredlaw.com
                                            mfee@fredlaw.com

                                            Adam W. Hansen (#0391704)
                                            Colin Reeves (pro hac vice)
                                            APOLLO LAW LLC
                                            333 Washington Avenue North, Suite 300
                                            Minneapolis, MN 55401
                                            (612) 927-2969
                                            adam@apollo-law.com
                                            colin@apollo-law.com

                                            Teresa Nelson (#269736)
                                            Isabella S. Nascimento (#0401408)
                                            AMERICAN CIVIL LIBERTIES UNION
                                            OF MINNESOTA
                                            P.O. Box 14720
                                            Minneapolis, MN 55414

                                            39
CASE 0:20-cv-01302-WMW-DTS Doc. 74 Filed 10/29/20 Page 40 of 40




                              (651) 529-1692
                              tnelson@aclu-mn.org
                              inascimento@aclu-mn.org

                              Attorneys for Plaintiffs




                              40
